Citation Nr: 0309957	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-07345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran served on active duty from February 1967 to 
February 1970.  This case came to the Board of Veterans' 
Appeals (Board) from an October 1999 RO decision which denied 
service connection for a cervical spine disability.  The 
Board remanded this claim to the RO for further action in 
March 2001.  In March 2003, the Board undertook additional 
development of the evidence on the claim, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development has been completed.  However, that regulation 
permitting Board development was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  In view 
of this, the case must be remanded to the RO for the 
following: 

After assuring that there has been 
compliance with the notice requirements 
of the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should readjudicate 
the claim for service connection for a 
cervical spine disability, taking into 
account all evidence received since the 
September 2002 supplemental statement of 
the case.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




